Boyers, J.,
dissents and votes to affirm the judgment, with the following memorandum.
Certainly, it is a primary rule of statutory construction that a law or an amendment thereto is to be given prospective rather than retroactive effect (McKinney’s Cons Laws of NY, Book 1, Statutes, § 51, subd b; see Kinney v Kinney, 48 AD2d 1002). As a general rule, therefore, a law will not be considered retroactive unless an intention to make it retroactive is adduced from its wording (McKinney’s Cons Laws of NY, Book 1, Statutes, § 51, subd b; Coffman v Coffman, 60 AD2d 181, 188). Concededly, there is nothing in the language of the 1981 amendment to subdivision 3 of section 2510 of the Education Law which requires that it be given retroactive effect. However, I do not believe that the mere absence of such specific language can justify a refusal to give the amendment a limited retroactive construction. As with other questions of statutory interpretation, the question of whether a statute is prospective or retroactive is to be determined by ascertaining the legislative intent. To assist us in this task, “we have a right to consider relevant conditions existing when [the statute] was adopted” (Woollcott v Shubert, 217 NY 212, 221). We may also consider “[t]he particular mischief it was designed to remedy and the history of the period and of the statute itself” (Woollcott v Shubert, supra, p 221; see, also, McKinney’s Cons Laws of NY, Book 1, Statutes, § 51, subd d; Matter of Bates v Lang, 26 AD2d 462, 466).
In proposing the amendment to subdivision 3 of section 2510, its author, Assemblyman Leonard Stavisky, stated in an accompanying memorandum: “This bill would provide a one-year extension for the public school teachers’ preferred eligible list in an attempt to compensate for presently dismal economic conditions” (Bill Jacket, L 1981, ch 835; emphasis supplied). However, as Special Term recognized, teachers are “customarily ‘excessed’ on the last date of the school year”, which is, by statute, June 30 (Education Law, § 2, subd 15). If the bill was intended only to protect those teachers whose six years expired on or after July 27, 1981, it would have little practical effect until almost a year after its passage, on June 30,1982, when the teachers who were excessed State-wide at the end of the 1976 school year reached the end of their six years of preferred status. Such interpretation of the statute does little to serve the Legislature’s intent to protect against a “presently” unfavorable *799economic climate. Given this stated purpose, I believe that the Legislature must have intended for the amendment to apply to those teachers who were about to complete, or had just completed, their sixth year of preferred status, i.e., those excessed State-wide in June of 1975. While those teachers excessed after 1975 certainly fall within the ambit of the bill, “presently dismal economic conditions” speaks primarily to those conditions obtaining in the summer of 1981, rather than those obtaining a year or more later. In this regard, it is significant that the bill passed the Assembly almost a month prior to when those teachers excessed in 1975 were to be removed from the recall list. Insofar as it took almost another two months before the amendment passed the State Senate and was signed into law, it appears, as Special Term noted, that “events had overtaken the pace of legislative and executive deliberation”. This unfortuitous situation should not be allowed to neutralize the bill’s intent to protect those teachers whose six years of preferred status expired in the summer of 1981. Accordingly, I would affirm the judgment reinstating petitioner as if she had been appointed for the 1981-1982 school year.